parameters provided by the relevant statutes, see NRS 200.481(2)(b); NRS
                  193.130(2)(c), and Edwards does not allege that those statutes are
                  unconstitutional. The record demonstrates that Edwards hit the victim
                  multiple times in the face with a closed fist and kicked her multiple times
                  in the upper body. The victim sustained a facial fracture, bruising and a
                  contusion resulting in facial disfigurement requiring substantial medical
                  and dental intervention. Having considered the sentence and the crime,
                  we are not convinced that the sentence imposed is so grossly
                  disproportionate to the crime as to constitute cruel and unusual
                  punishment. Therefore, we
                                ORDER the judgment of conviction AFFIRMED.




                                          Hardesty


                  Parraguirre                               Cherry



                  cc: Hon. Stefany Miley, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




  SUPREME COURT
         OF
      NEVADA
                                                       2
 (0) 1947A

ffilEgwirmw_mtummiumm
          ,